The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 26, 2014

                                       No. 04-13-00739-CR

                                     Andres R. CISNEROS,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR0183
                           Honorable Ray Olivarri, Judge Presiding

                                         ORDER
        The reporter’s record in the above-styled and numbered cause was originally due on
December 2, 2013. On December 17, 2013, the Clerk’s Office notified Court Reporter Sachiko
Nagao that the reporter’s record was late. Ms. Nagao was instructed to file a Notification of Late
Record explaining the delay within ten days of our notification, or to file the reporter’s record
within thirty days. On January 27, 2014, Ms. Nagao filed a Notification of Late Record in which
she requested an extension of time on the grounds that she had recovered from an illness and was
“now . . . catching up.” Ms. Nagao estimated the record would be completed by February 16,
2014; therefore, this court granted her an extension until February 18, 2014.

       On February 20, 2014, Ms. Nagao filed a second Notification of Late Record in which
she requests an extension on the grounds that she is “just catching up.” Ms. Nagao estimates the
record will be complete by February 28, 2014.

        It is therefore ORDERED that Ms. Nagao file the reporter’s record in this court no later
than February 28, 2014. If the record is not received by that date, an order will be issued
directing Ms. Nagao to appear before this court to show cause why she should not be held in
contempt for failing to file the record. The clerk of this court shall cause a copy of this order to
be served on Ms. Nagao by certified mail, return receipt requested, and by United States mail.
And, because the trial and appellate courts are jointly responsible for ensuring that the appellate
record is timely filed, the clerk of this court shall also cause a copy of this order to be served
upon the trial court. See TEX. R. APP. P. 35.3(c).
                                              _________________________________
                                              Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court